COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Terrance Odell Reese v. The State of Texas

Appellate case number:   01-12-00627-CR

Trial court case number: 48070F

Trial court:             County Court at Law No. 2 of Wichita County

       This case was abated and remanded to the trial court on September 24, 2013. In the
abatement order, we directed the trial court to determine whether appellant wished to pursue the
appeal, and, if so, to determine whether or not appellant’s trial counsel, Holly Gail Crampton,
intended to abandon the appeal. In response, appellant filed a motion to dismiss the appeal.
Appellant and the State now have filed a “Joint Motion to Lift Stay in Order to Take Up the
Pending Motion to Dismiss Appeal,” requesting that the Court lift the abatement and reinstate
the appeal in order to determine appellant’s pending motion to dismiss his appeal. We grant the
joint motion to lift stay and REINSTATE this case on the Court’s active docket.

       It is so ORDERED.

Judge’s signature: /s/ Justice Terry Jennings
                    Acting individually  Acting for the Court


Date: November 5, 2013